DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: DISPLAY DEVICE HAVING DIGITAL MICROMIRROR ARRAY WITH AN INCREASED DISPLAY BIT DEPTH OF GRAYSCALE IMAGE.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Allowable Subject Matter
Claims 1-14 would be allowable if the title and the abstract are amended to overcome the objections to the specification set forth in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, the closest known prior art, i.e., Guo et al. (US 2018/0041738 A1, IDS dated Oct. 4, 2021), Mansur (US 2014/0327885 A1), Morgan (US 2006/0181653 A1), Barbour et al. (US 2004/0145793 A1), Endo et al. (US 2009/0135315 A1), Matsuda et al. (US 2003/0147053 A1), Matsuda (US 2003/0020752 A1) and Florence et al. (US 5,461,411 A), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “a control apparatus, wherein the control apparatus is configured to control a driving current of the light source to adjust the luminance of the light source in different periods within a frame image, and to cause a driving current overdrive pulse of the light source during at least one of the periods, so that a display bit depth of the grayscale image increases from n to n+i and the periods correspond to bitplanes of the grayscale image in one-to-one correspondence, where i>1 and i is an integer”.
As to claims 2-14, they directly or indirectly depend from claim 1, and are allowable at least for the same reason above.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Guo et al. (US 2018/0041738 A1, IDS dated Oct. 4, 2021) teaches the concept of “based on the grayscale adjustment ratio, correspondingly adjusting the greyscale value of the primary color image” (Abs.); (2) Mansur (US 2014/0327885 A1) teaches the concept of “having greater contrast and bit depth than can be achieved with comparable prior art devices” (Abs.); (3) Morgan (US 2006/0181653 A1) teaches the concept of “increasing the bit-depth of a video display system using a pulse lamp” (Abs.); (4) Barbour et al. (US 2004/0145793 A1) teaches the concept of “storing a number of bits of a color intensity value to be displayed by the binary optical display element during a display period” (Abs.); (5) Endo et al. (US 2009/0135315 A1) teaches the concept of “performing pulse emission for a period shorter than a period in which the spatial light modulator is controlled under a modulation state” (Abs.); (6) Matsuda et al. (US 2003/0147053 A1) teaches the concept of “grayscale correction section that stores the 1D-LUT generate by the 1D-LUT generation section and performs grayscale correction” (Abs.); (7) Matsuda (US 2003/0020752 A1) teaches the concept of “adjusting a LUT in a 3D-LUT storage section and brightness by adjusting a grayscale characteristic in a 1D-LUT storage section, in order to increase the output in at least a lower grayscale range” (Abs.); and (8) Florence et al. (US 5,461,411 A) teaches the concept of “achieving high resolution, high-speed gray scale printing with binary spatial light modulators” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jul. 29, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***